IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LUCY HOFFMAN,1                              §
                                                §   No. 302, 2021
          Petitioner Below,                     §
          Appellant,                            §   Court Below—Family Court of
                                                §   the State of Delaware
          v.                                    §
                                                §
    RUBY HOWARD, TITUS                          §   File No. CN21-03534
    BROWN, III, ALAN COLLINS, and               §   Petition No. 21-14879
    JUDITH COLLINS,                             §
                                                §
          Respondents Below,                    §
          Appellees.                            §

                                  Submitted: October 22, 2021
                                    Decided: October 28, 2021

                                            ORDER

         On September 22, 2021, the appellant filed an appeal from the Family Court’s

September 16, 2021 case management conference in a guardianship proceeding.

On September 23, 2021, the Senior Court Clerk issued a notice, by certified mail,

directing the appellant to show cause why the appeal should not be dismissed for her

failure to comply with Supreme Court Rule 42 in taking an appeal from an

interlocutory order. According to the tracking information for the certified mailing,

a notice was left at the appellant’s address on September 25, 2021, as no authorized




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
recipient was available. On September 28, 2021, the Family Court entered a

scheduling order in the guardianship proceeding.

      On October 11, 2021, the Clerk re-sent the notice to show cause by first class

mail. To date, the appellant has not responded to the notice to show cause. The

appellant having failed to respond to the notice within the required ten-day period,

dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                             BY THE COURT:


                                             /s/ Tamika R. Montgomery-Reeves
                                                         Justice




                                         2